Title: From John Adams to James McHenry, 4 September 1798
From: Adams, John
To: McHenry, James



Sir
Quincy September 4. 1798

I received your Favour of Aug 29 last night. I have recd nothing from the Secretary of State respecting the Castle which ought to be accepted, and the Convicts removed as soon as possible and a respectable officer and Garrison appointed. I perceive that Tousard is coming here I know not why, nor wherefore? General Hamilton recommends him to be Inspector of Artillery. I have no Reason to suspect Tousards Honor or Fidelity but an Angel with the Name & Tongue of a Frenchman would not in a French War have the Confidence of this nation.
The recruiting service in Boston I understand has had some success, but the demand for Sailors and Marines will interfere with it.
Mr Brooks is the Major, I alluded to in a former Letter. The Letter from Mr. Stoddert and that from Major Brooks, which you intended to inclose in your Letter to me you omitted. So that I am ignorant of his apology. But I have undoubted Information, that long since his Nomination to be a Major and his Knowledge of it He has said Things which would have damned me and all my Children and Grand Children. If you can prove such Expressions against Col. Smith or any of my sons, you shall have my Consent to send them to Cayenne. Untill I have some Explanation or satisfaction upon this subject I will never sign his Commission. I am very sorry you omitted to inclose his Letter and Mr Stodderts.
Against Major Hoops I have received no Accusation or Insinuation.
Although Lovell was a Captain before many whom you mention were Lieutenants, I am convinced by your Reasoning that it will be better to think of some other Arrangement for him, different from that which I proposed viz to make him a Captain in the Place of Capt Mitchell. We will postpone this subject then if you please to some future Consideration.
With great regard I have the Honor / to be, Sir you most obedient &c

John Adams